Title: General Orders, 16 December 1782
From: Washington, George
To: 


                        

                            Head Quarters Newburgh Monday December 16th 1782
                            Parole Annopolis.
                            Countersigns Brunswick, Cadiz.
                        
                        
                            
                                For the day tomorrow
                                 
                                Lieutenant Colonel Hull, Major Morril.
                            
                            
                                For duty tomorrow
                                
                                3d Massachusetts regiment.
                            
                        
                        A Board of General officers consisting of Major Generals Gates, Howe and Knox and Brigadiers Patterson and
                            Hand, to meet at Hortons near Murderers Creek on thursday next at eleven o’clock A.M. to decide the dispute respecting
                            numbering the regiments of Connecticut in the reformation of that line which is to take place on the first day of January
                            1783. The Papers relative to the matter in dispute now in possession of the Commander in chief will be laid before the
                            board; and the parties concerned may attend to give any further information they shall think proper—the report of the
                            board is to be delivered at Head Quarters as soon as conveniently may be.
                    